DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 13-20 in the reply filed on 7/20/2020 is acknowledged.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2015/0235949 in view of Harmon et al. US 5298790.


    PNG
    media_image1.png
    816
    1392
    media_image1.png
    Greyscale

Re claim 13, Yu teaches a semiconductor device (100, fig5F, [48]), comprising: 
a first wafer (102B, 119 and 118, fig5A, [48, 49]) and a second wafer (102A, fig5A, [48]), wherein the first wafer comprises a first substrate (119, fig5B, [48]), a first dielectric layer (ILD and IMD of 108B, fig5B, [23]) formed on the first substrate (119, fig5B, [48]), and a first metal layer (conductive features in 108B, fig5A, [23, 49]) embedded in the first dielectric layer, the second wafer comprises a second substrate (104A, fig5B, [23]), a second dielectric layer (ILD and IMD of 108A, fig5B, [23]) formed on the second substrate, and a second metal layer (conductive features in 108A, fig5A, [23, 49]) embedded in the second dielectric layer, and the first dielectric layer and the second dielectric layer are bonded to each other (108A and 108B bonded via bonding layer 110, fig3C and 5B, [24, 49]); 
a first opening (left 150, fig5B, [49]) and a second opening (center 150, fig5B, [49]), wherein the first opening penetrates through the first substrate (119, fig5B, [48]) and a portion of the first dielectric layer (ILD and IMD of 108B, fig5B, [23]), the first opening is located above the first metal layer (Mtop in 108B, fig5B), and the first substrate is exposed at the first opening; and 
is exposed at the second opening (side surface of 119 exposed by 150, fig5B); 
Yu does not explicitly show recessed portions, wherein the recessed portions are located at an exposed portion of the first substrate at least at one of the first opening and the second opening, each of the recess portions is recessed from the exposed portion of the first substrate outwardly toward a side of the first opening or a side of the second opening, and the recessed portions are arcuate recesses; 
Yu teaches various intermediary layers disposed on substrate 104B to aid patterning process.
Harmon teaches polysilicon layer (16, fig5, col5, line 1-10) used to absorb ions in the etching process to prevent bowing (col5, line 1-10) and side wall tapering to achieve uniform width (col4 line 55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu with Harmon to add in a polysilicon layer to 119 of Yu to prevent bowing (Harmon, col5, line 1-10) and side wall tapering to achieve uniform width (Harmon,  col4 line 55).
The outcome of the combination will show a first substrate (119 and polysilicon layer, see figure above); recessed portions (recessed absorber polysilicon layer in 119, see figure above), wherein the recessed portions are located at an exposed portion of the first substrate (side surface of polysilicon layer exposed, see figure above) at least at one of the first opening and the second opening, each of the recess portions is recessed from the exposed portion of the first substrate outwardly toward a side of the first opening or a side of the second opening, and the recessed portions are arcuate recesses (polysilicon layer absorb non vertical iron and form a concave shape, see figure above); 

an interconnection layer (114, fig5F, [53]) formed in the first opening and the second opening, wherein the interconnection layer is electrically connected to the first metal layer via the first opening and electrically connected to the second metal layer via the second opening (Yu, fig5F).
Re claim 14, Yu in view of Harmon teaches the semiconductor device according to claim 13, wherein the recessed portions are located at an exposed portion of the first substrate at both of the first opening and the second opening (bowing part in polysilicon layer 16, see figure above).
Re claim 15, Yu in view of Harmon teaches the semiconductor device according to claim 13, wherein a longitudinal section of each of the recessed portions has a shape of a semicircle, a semiellipse or a semi-convex circle (see figure above).
Re claim 16, Yu in view of Harmon teaches the semiconductor device according to claim 13, wherein a cross section of the first opening perpendicular to a surface of the first wafer has a shape of an inverted trapezoid and the second opening perpendicular to a surface of the second wafer has a shape of an inverted trapezoid (Yu, two TSV in fig8 formed by method in fig5A-5F).
Re claim 17, Yu in view of Harmon teaches the semiconductor device according to claim 13, wherein the first dielectric layer (Yu, ILD and IMD of 108B, fig5B, [23]) comprises a first dielectric layer first portion (Yu, dielectric layer between top conductive feature and 104B, fig5A) and a first dielectric layer second portion (Yu, inter-metal dielectric layer IMD), and the first metal layer (Yu, conductive features in 108A, fig5A, [23, 49]) is embedded between the first dielectric layer first portion and the first dielectric layer second portion; the second dielectric layer (Yu, ILD and IMD of 108A, fig5B, [23]) comprises a second dielectric layer first portion (Yu, dielectric layer between top conductive feature of 
Re claim 20, Yu in view of Harmon teaches the semiconductor device according to claim 13, wherein the isolation layer is formed of silicon oxide (Yu, 116, fig5D, [38]) and is formed by a chemical vapor deposition process (Yu, [52]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2015/0235949 in view of Harmon et al. US 5298790 and Lin et al. US 2012/0193785.

Re claim 18, Yu does not explicitly show the semiconductor device according to claim 17, wherein the first wafer further comprises a first etching stopping layer, and the first etching stopping layer is located between the first metal layer and the first dielectric layer first portion; and the second wafer further comprises a second etching stopping layer, and the second etching stopping layer is located between the second metal layer and the second dielectric layer second portion.
Lin teaches wherein the first wafer (top structure above layer 44, fig37) further comprises a first etching stopping layer (14 of the very top structure, fig 37, [50]), and the first etching stopping layer is located between the first metal layer (16 of the very top structure, fig37, [51]) and the first dielectric layer first portion (12 and 8 of the very top structure, fig37, [45]); and the second wafer (lower structure, fig37) further comprises a second etching stopping layer (14 of the lower structure, fig 37, [50]), and the second etching stopping layer is located between the second metal layer (16 of the lower structure, fig37, [51]) and the second dielectric layer second portion (12 and 8 of the lower structure, fig37, [45]).

Re claim 19, Yu does not explicitly show the semiconductor device according to claim 13, wherein the first wafer further comprises an oxide layer located on a surface of the first substrate facing away from the first dielectric layer.
Lin teaches forming an oxide layer (34 on top of upper layer 2, fig37, [53]) located on silicon layer (2, fig83, [46]) on top of a surface of the first substrate facing away from the first dielectric layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu in view of Harmon with Lin to insert an oxide layer to provide isolation and alignment (Lin, [150]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812